NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


SURGRET URANIA DOSS,                      )
                                          )
            Appellant,                    )
                                          )
v.                                        )         Case No. 2D17-2088
                                          )
DEUTSCHE BANK NATIONAL TRUST              )
COMPANY, as Trustee, on Behalf of the     )
Registered Holders of First Franklin      )
Mortgage Loan Trust Series 2006-FF1,      )
Mortgage Pass-Through Certificates, Series)
2006-FF1; DELFINO BARRIOS; DORIS          )
BARRIOS; BRENTWOOD HILLS                  )
HOMEOWNERS ASSOCIATION, INC.; and )
WELLS FARGO FINANCIAL LEASING,            )
INC.,                                     )
                                          )
            Appellees.                    )
                                          )

Opinion filed February 28, 2018.

Appeal from the Circuit Court for
Hillsborough County; Rex Barbas, Judge.

Surgret Urania Doss, pro se.

Teris A. McGovern and Allison Morat of
Pearson Bitman LLP, Maitland, for Appellee
Deutsche Bank National Trust Company, as
Trustee.

No appearance for remaining Appellees.
PER CURIAM.


           Affirmed.


SILBERMAN, BLACK, and BADALAMENTI, JJ., Concur.




                                  -2-